DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 12 January 2021. Claims 1-20 are pending and examined. Claims 1, 8 and 15 are currently amended. 
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 21 December 2020, with regard to the interpretation of “communication unit” and “control unit” of claim 1 under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 
Applicant argues that “the coupling of the communication unit and the control unit would be well understood by one of ordinary in the art to have a sufficiently definite meaning as denoting structures to perform the claim”, the examiner respectfully disagrees.
MPEP 2181.I. held “Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution” and “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for sufficiently definite meaning as the name for structure” (Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015)). 
Applicant further argues “as the Federal Circuit held, an exhaustive recitation of structure is not required to avoid 35 U.S.C. 112, six paragraph: “Instead, the claim need only recite ‘sufficient’ structure to perform entirely the claimed function…” and therefore 35 U.S.C. 112(f) should be withdrawn, the examiner respectfully disagrees.  
Federal Circuit held “…the claim need only recite ‘sufficient’ structure to perform entirely the claimed function…” i.e. “sufficient” structure to perform the claim function need to be recited. The claim recites no structure other than reciting “communication/control unit”, while the “communication/control unit” are broad terms that do not have sufficiently definite meaning for structures. 
A claim limitation is interpreted as invoking 35 U.S.C. 112(f) when: (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder for performing the claimed function; (B) the term "means" or "step" or the generic placeholder is modified by functional language; and (C) the term "means" or "step" or generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. As to the “communication unit”, it is a generic place holder modified by functional language “receive vehicle environment information” while the “communication unit” is not modified by sufficient structure. As to the “control unit”, it is a generic place holder modified by functional language “determine lane reference vehicles…” while the “control unit” is not modified by sufficient structure. 
Therefore the interpretations of “communication unit” and “control unit” under 35 U.S.C. 112(f) are maintained. 

Applicant’s arguments, see Arguments/Remarks, filed 21 December 2020, with regard to the rejections of claims 1, 8 and 15 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Regarding applicant’s argument that “…the amended independent claims 1, 8, and 15 include ‘a navigation system’, ‘a user vehicle’, ‘a control unit’, and ‘a communication unit’, which are physical devices or components of a ‘machine’ that integrate the alleged abstract idea into a practical application of the abstract idea…” the examiner respectfully disagrees. 
The claims recite the “communication unit” and “control unit” that perform the steps. The “control unit” are recited at a high level of generality and merely automates the recited steps, therefore acting as a generic computing device to perform the abstract idea. The “control unit” is claimed generically and is operating in their ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer. The 
Regarding applicant’s argument that “…culminates in the “user vehicle” guided to change lane position during autonomous operation. This demonstrates a practical application of the abstract idea by physical movement in the real world in order to maintain the safety of the user vehicle”, the examiner respectfully disagrees.
The steps of determining, monitoring, generating and calculating in the claims are merely instructions being implemented by a generic computer. The amended limitation of “to operate the user vehicle along the lane…” is an intended application of the steps instead of an actual control of the vehicle. Therefore it is not a practical application of the abstract idea, it is more of an intention of an abstract idea. 
Regarding applicant’s argument that “…the Final Rejection has not followed the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) in evaluating the limitations as a practical application, at least because the 2019 PEG specifically states that step 2A of the analysis excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. This is confirmed in the 2019 Revised Patent Subject Matter Eligibility Guidance, which states: "Examiners should note, however, that revised Step 2A 
“35 U.S.C. 101 Inventions patentable: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”
Applicants respectfully submit that the apparatus and process of claims 1, 8, and 15 provides a practical application for making a decision and execution of the decision, based on the lane delineation estimation, to change the lane position of the user vehicle during autonomous operation”, the examiner respectfully disagrees.
The final rejection follows 2019 PEG since there are no “exclude[ing] consideration of whether the additional elements represent well- understood, routine, conventional activity”. As discussed in previous paragraphs, the determining, monitoring, generating and calculating steps in the claims amount to no more than mere instructions to apply the judicial exception using a computer. “[T]o operate the user vehicle along the lane…” is an intended application of the judicial exception instead of an actual application to the control of the vehicle. The “machine” is recited at a high level of generality since the only two “structures” of the “machine” recited in the claims are recited at high level of generality. Therefore the recitation of the “unit” does not 

Applicant’s arguments, see Arguments/Remarks, filed 21 December, 2020, with regard to the rejections of claims 1, 8 and 15 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that the prior art does not teach or suggest that “claim limitation of calculate a lane position of the user vehicle according to the lane delineation estimation based on a lateral position shift of the user vehicle to operate the user vehicle along the lane position or to another instance of the lane position during autonomous operation”, the examiner respectfully disagrees.
Lee teaches recognizing location of surrounding vehicle with respect to own vehicle based on the generated lane (para 0040), generating present location information of the own vehicle, obtaining position of surrounding vehicle and generating lane based on the positions of surrounding vehicles relative to the own vehicle (para 0049-0052) i.e. based on the lateral shift of the user vehicle to the surrounding vehicles, a lane model is generated. Lee further teaches generating front lane, i.e. lane position for the user vehicle to follow or change to (para 0069). Further, it is obvious to a person with ordinary skill in the art that for a lane model generation work, the generated lane model is either for the own vehicle to follow or switch to. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Regarding applicant’s arguments that “…Lee relies on wireless access for vehicle environment (WAVE) technology to detect surrounding vehicle to generate a lane…In contrast, 
inoperative device", we have held that such references teach away from the combination and thus cannot serve as predicates for a prima facia case of obviousness." In re Gordon, 733 F.2d 900, 902, 221 USPQ 1125, 1127 (Fed. Cir. 1984)…” the examiner respectfully disagrees. 
Lee and Kang both relate to lane generation based on received information of the environment. Lee receives the information via WAVE (para 0008) and Kang receives information via LiDAR and camera (para 0103). No matter the information is obtained through WAVE or LiDAR/Camera, the contents of the information is similar, i.e. the locations of the surrounding vehicles/objects, which are then used to generate the lane model. Therefore, Lee can use the method of Kang for generating the lane model, which is not relevant to how the location of the vehicle is obtained. Lee does not teach determining lane reference vehicles from the proximately located vehicles based on a motion pattern of the proximately located vehicles while Kang teaches determining lane reference vehicles from the proximately located vehicles based on a motion pattern of the proximately located vehicles (see at least Kang, para 0062, para 0088). For determining a reference vehicle based on the motion pattern of the vehicle, it is related to the processing of the vehicle location information, no matter the information is obtained from either WAVE or LiDAR. In addition, even for an application that has to do with the source of the data, i.e. WAVE or LiDAR, the combination of Lee and Kang is not “an inoperative device”, since the data from LiDAR can always be a beneficial complement to the data obtained from WAVE, and vice versa. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Claims 8 and 15 recite similar limitations as claim 1 and are rejected for the similar reasons above. 
	With respect to the dependent claims 2-7, 9-14 and 16-20, the Applicant provides no additional arguments other than their dependency from the independent claims 1, 8 and 15. Because independent claims 1, 8and 15 are not allowable, dependent claims 2-7, 9-14 and 16-20 are not allowable
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a communication unit configured to receive vehicle environment information of a user vehicle, the vehicle environment information including proximate vehicle information representing proximately located vehicles relative to the user vehicle; and a control unit, coupled to the communication unit, configured to: determine lane reference vehicles from the proximately located vehicles based on a vehicle type and a motion pattern of the proximately located vehicles; monitor the relative location of the lane reference vehicles; generate a road lane model including a lane delineation estimation based on the relative location of the lane reference vehicles; and calculate a lane position of the user vehicle according to the lane delineation estimation based on a lateral position shift of the user vehicle to operate the user vehicle along the lane position or to another instance of the lane position during autonomous operation.  		

This judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – using a control unit to perform some of the steps. The control unit, when interpreted under 35 USC 112(f), is a processor (para 0044), which is recited 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “determine”, “monitor”, “generate” and “calculate” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element of using the communication unit to receive information is an insignificant extra-solution activity which amounts to “necessary data gathering and outputting” and cannot provide an inventive concept. The claim is not patent eligible. 		
Claims 8 and 15 recites similar language as claim 1 and are rejected for the same reasons above. 
Claims 2-7, 9-14 and 16-20 are rejected for the same reasons, and because it fails to cure the deficiencies of claims 1, 8 and 15. 		

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“communication unit” in claim 1, the structure is described in para 0057 as “active and passive components such as microelectronics or an antenna”;
“control unit” in claim 1, the structure is described in para 0044 as “a processor, an ASIC, a microprocessor, a hardware control logic, a hardware finite state machine, a DSP, or a combination thereof”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “…calculate a lane position of the user vehicle according to the lane delineation estimation based on a lateral position shift of the user vehicle to operate the user vehicle along the lane position or to another instance of the lane position during autonomous operation”. The limitation of “…to another instance of the lane position” is not explicitly disclosed in the specification. The Remarks held para 0038 and 0122 as support for the amended limitation, while in both paragraphs there are no language disclosing “another instance of the lane position”. Therefore the claim is rejected under 35 U.S.C. 112(a).
Claims 8 and 15 recite similar languages as claim 1 and are rejected for similar reasons above. 
Claim 2-7, 9-14 and 16-20 are rejected by virtue of the dependency on previously rejected claims.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…calculate a lane position of the user vehicle according to the lane delineation estimation based on a lateral position shift of the user vehicle to operate the user vehicle along the lane position or to another instance of the lane position during autonomous operation” which is ambiguous. It is not clear what the “to another instance of the lane position” means. In addition, it is not clear what the relation between “the lane position” and “another instance of THE lane position” is. “[T]he lane position” in the two recitations has the same antecedent basis which is the calculated lane position. It is not clear for one calculated lane position, how the two options connected by “OR” exist. Therefore the claim is ambiguous and is rejected under 35 U.S.C. 112(b). The limitation is interpreted by the examiner as “calculate a lane position of the user vehicle according to the lane delineation estimation based on a lateral position shift of the user vehicle to operate the user vehicle along the lane position” for the purpose of examination.
Claim 1 recites “…calculate a lane position of the user vehicle according to the lane delineation estimation based on a lateral position shift of the user vehicle…” which is ambiguous. It is not clear that “a lane position of the user vehicle” means “the position of the lane of the user vehicle” OR “the position of the user vehicle in a lane”. Therefore the claim is ambiguous and is rejected under 35 U.S.C. 112(b). “[A] lane position of the user vehicle” is interpreted by the examiner as “a position of the lane of the user vehicle” for the purpose of examination.
Claims 8 and 15 recite similar languages as claim 1 and are rejected for similar reasons above. 
Claim 2-7, 9-14 and 16-20 are rejected by virtue of the dependency on previously rejected claims.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, 11, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20160129834, hereinafter Lee) in view of Kang (US 20180247138, hereinafter Kang).
As to claims 1, 8 and 15, Lee teaches a navigation system, a method and a non-transitory computer readable medium, comprising: 
a communication unit configured to receive vehicle environment information of a user vehicle, the vehicle environment information including proximate vehicle information representing proximately located vehicles relative to the user vehicle (Lee, para 0038 teaches collect information of surrounding vehicle through wireless access; para 0039 teaches vehicle information collecting unit communicating with surrounding vehicle recognizing unit); and 
a control unit, coupled to the communication unit, configured to: 
Lee, para 0039 teaches recognizing location of the surround vehicle, also see para 0051; para 0038 teaches the reference vehicle is WAVE enabled); 
monitor the relative location of the lane reference vehicles (Lee, para 0039 teaches recognizing location of the surround vehicle based on past and present locations; also see para 0051); 
generate a road lane model including a lane delineation estimation based on the relative location of the lane reference vehicles (Lee, para 0040 teaches generating a lane model; also see para 0051-0052, Fig. 3); and 
calculate a lane position of the user vehicle according to the lane delineation estimation based on a lateral position shift of the user vehicle to operate the user vehicle along the lane position or to another instance of the lane position during autonomous operation (Lee, para 0040 teaches recognizing location of surrounding vehicle with respect to own vehicle based on the generated lane; para 0049-0052 teaches generating present location information of the own vehicle, obtaining position of surrounding vehicle and generating lane based on the positions of surrounding vehicles relative to the own vehicle, i.e. based on the lateral shift of the user vehicle to the surrounding vehicles; para 0069 teaches generating front lane, i.e. lane for the user vehicle to follow or change to).
	Lee does not teach determining lane reference vehicles from the proximately located vehicles based on a motion pattern of the proximately located vehicles. 
	However, in the same field of endeavor, Kang teaches determining lane reference vehicles from the proximately located vehicles based on a motion pattern of the proximately Kang, para 0062 teaches generating virtual lane based on an object which is a vehicle or other objects; para 0088 teaches detecting a plurality of objects and the objects are classified into a target object, i.e. vehicle to be tracked to generat4e a virtual lane, a fixed object, i.e. vehicle that has stopped or parked; also see para 0091-0092, para 0134-0135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system, method and medium taught by Lee to include determining lane reference vehicles from the proximately located vehicles based on a motion pattern of the proximately located vehicles as taught by Kang to generate a virtual lane for the vehicle to travel along to minimize danger that may be caused by a degradation of visibility during autonomous driving (Kang, para 0129).
As to claims 4, 11 and 18, Lee in view of Kang teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Kang further teaches wherein the control unit is configured to: identify a static roadway element from the vehicle environment information; and generate the road lane model based on the static roadway element (Kang, para 0060 teaches detecting a lane using lane boundary line; para 0131 teaches generating a virtual lane based on an outline of a region occupied by a fixed object).
As to claims 7, 14 and 20, Lee in view of Kang teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Kang further teaches wherein the control unit is configured to generate the road lane model during autonomous operation of the user vehicle (Kang, para 0018 teaches the present disclosure is related to autonomous driving.
Claims 2, 5, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kang as applied to claims 1, 8 and 15 above, and further in view of Chen (US20200064846, hereinafter Chen).
As to claims 2, 9 and 16, Lee teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Lee modified by Kang does not explicitly teach the control unit is configured to: determine an initial roadway position of the user vehicle upon entry of the user vehicle onto a current roadway; and calculate the lane position of the user vehicle based on the lateral position shift of the user vehicle relative to the initial roadway position.
However, in the same field of endeavor, Chen teaches wherein the control unit is configured to: determine an initial roadway position of the user vehicle upon entry of the user vehicle onto a current roadway; and calculate the lane position of the user vehicle based on the lateral position shift of the user vehicle relative to the initial roadway position (Chen, para 0010 teaches determining own vehicle location when entering a road segment; para 0011 teaches location of the centerline for the road segment and vehicle location which can be used to identify lanes of the road segment, own vehicle can be controlled based on the extracted lane/trajectories; para 0015 teaches identifying road segment corresponding to vehicle location).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation system, method and non-transitory computer readable medium taught by Lee and modified by Kang to include determining an initial roadway position of the user vehicle upon entry of the user vehicle onto a current roadway and calculating the lane position of the user vehicle based on the lateral position shift of the user vehicle relative Chen, para 0001).
As to claims 5 and 12, Lee in view of Kang teaches the system as claimed in claim 1 and the method of claim 8.
Chen teaches wherein the control unit is configured to generate the road lane model based on map information (Chen, para 0030 teaches using map to derive lane level information).
See claims 1, 8 and 15 above for rationale supporting obviousness, motivation and reasons to combine.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kang as applied to claims 1, 8 and 15 above, and further in view of Gallagher (US10595176, hereinafter Gallagher).
As to claims 3, 10 and 17, Lee in view of Kang teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Lee modified by Kang does not explicitly teach wherein the control unit is configured to identify a vehicle lane artifact from the vehicle environment information; and generate the road lane model based on the vehicle lane artifact.
However, in the same field of endeavor, Gallagher teaches wherein the control unit is configured to: identify a vehicle lane artifact from the vehicle environment information; and generate the road lane model based on the vehicle lane artifact (Gallagher, col 12, lines 16-43 teaches generating lane lines when lane artifact are identified, also see Fig. 3J).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation system, method and non-transitory computer readable medium taught by Lee and modified by Kang to include identifying a vehicle lane Gallagher, col 12, lines 16-43).
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kang as applied to claim 1, 8 and 15 above, and further in view of Terasawa (US20190185016, hereinafter Terasawa).
As to claims 6, 13 and 19, Lee in view of Kang teaches the system as claimed in claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.
Lee modified by Kang does not teach wherein the control unit is configured to calculate the lateral position shift from an inertial measurement received from an inertial measurement unit integrated with the user vehicle.
However, in the same field of endeavor, Terasawa teaches the control unit is configured to calculate the lateral position shift from an inertial measurement received from an inertial measurement unit integrated with the user vehicle (Terasawa, para 0032 teaches calculating vehicle position relative to lane markings by input from inertial sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the navigation system, method and non-transitory computer readable medium taught by Lee and modified by Kang to calculating the lateral position shift from an inertial measurement received from an inertial measurement unit integrated with the user vehicle as taught by Terasawa to provide a vehicle position attitude calculation apparatus and a vehicle position attitude calculation program enabling to appropriately calculate a position of the vehicle (Terasawa, para 0008).
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667